Citation Nr: 1002855	
Decision Date: 01/20/10    Archive Date: 02/01/10	

DOCKET NO.  06-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for defective visual 
acuity in the right eye.  

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

Active service from September 1963 to August 1966 has been 
documented.  The Veteran had over nine months of additional 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.  That decision also denied entitlement to 
service connection for a disability classified as "bilateral 
underriding small toes," and for an enlarged left inguinal 
ring.  However, in a Substantive Appeal dated in December 
2005, the Veteran stated that he is only appealing the issue 
with regard to his "eyes" and his heart.  Accordingly, the 
issues with regard to bilateral underriding small toes and 
enlarged left inguinal ring are no longer for consideration 
by the Board.  38 C.F.R. § 20.02 (2009).  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required. 


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran in developing facts pertinent to the 
claims.  Escherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or consistent and recurrent symptoms of a 
disability; (2) the evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or the recurrent symptoms of a 
disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  

A review of the record reveals that the Veteran has not been 
accorded examinations with regard to the disabilities at 
issue.  

The Board notes it is unclear as to the nature of the 
Veteran's first period of service.  Apparently, he was in the 
Marine Corps Reserves.  At the time of enlistment into the 
Marine Corps Reserves in November 1962, notation was made of 
"very loud heart sounds and holosystolic murmur at aortic 
area.  Most likely functional.  Second sound spilt normally.  
No distolic (sic) murmur."  This was not considered 
disabling.  

With regard to the eyes, evaluation at the optometry 
department at the Marine Corps Reserve Depot in San Diego, 
revealed vision in the right eye was 20/200 and the left eye 
was 20/20.  There was no mention as to what the corrected 
vision was.  The Veteran was given a left hand shooter's 
permit.  Notation was made of "amblyopia cause unknown."  
However, at the time of reenlistment examination into the 
Army in September 1963, notation was made of refractive 
error.  Vision in the right eye was listed as 20/400 
correctable to 20/70.  Left eye vision was 20/30 correctable 
to 20/20.  It was stated there was no diplopia.  There was no 
indication at that time of any cardiac abnormality.  At the 
time of separation examination in June 1966, the Veteran 
stated he was in good health.  He expressed no further 
complaints.  Clinical evaluation referred to no cardiac 
abnormality or visual difficulty.  

Post service medical evidence includes the report of a VA 
visual acuity examination in August 1997.  At that time it 
was indicated the Veteran had had visual acuity in the right 
eye "since I was a teenager."  He was given a number of 
diagnoses, including presumed ocular histoplasmosis of the 
right eye, end-stage glaucoma of the right eye, ocular 
hypertension in the left eye and presurgical cataracts 
bilaterally. 

With regard to the Veteran's cardiovascular status, he was 
accorded a general medical examination by VA in August 1997.  
He reported that in 1995 he sustained a heart attack and was 
hospitalized at the Grass Valley Hospital.  On current 
examination, the examiner indicated that "I cannot hear a 
murmur, although the sounds are somewhat distant."  Diagnoses 
included hypertension and arteriosclerotic cardiovascular 
disease, with a history of myocardial infarctions.  No 
opinion was expressed as to the etiology of the disabilities.  

In order to adequately address the onset of the Veteran's 
current disabilities, the Board believes further development 
is in order and the case is REMANDED for the following:  

1.  A request should be made of the 
United States Marine Corps as to the 
nature of the Veteran's service with that 
service department apparently in 1962 and 
1963.  Any records available should be 
associated with the claims file.  The 
Veteran, himself, should also be asked to 
provide any information in his possession 
with regard to the nature of his service 
with the Marine Corps Reserves in 1962 
and 1963 and any other time frame.  

2.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others with 
knowledge of his reported heart murmur 
and visual acuity from the time of 
separation from service until the mid 
1990's when there was initial 
documentation of difficulties in the 
years following service discharge.  The 
Veteran should be asked whether he was 
told by any health care professional that 
any current vision problem and/or heart 
murmur or heart disease are related to 
his active service.  Any leads should be 
followed to their logical conclusion.  

3.  VA should schedule the Veteran for an 
examination by a physician knowledgeable 
in ophthalmology for the purpose of 
determining the extent and etiology of 
any current visual defect in the right 
eye and the left eye.  The examiner 
should review the entire claims file.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent), 
that any current visual defect is related 
to the Veteran's active service.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  
If the examiner cannot provide an opinion 
without resort to speculation, this 
should be so indicated.  

4.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in cardiology for the purpose of 
determining whether there is a causal 
nexus between his active military service 
and any current heart murmur and/or heart 
disease.  The claims folder should be 
made available to the examiner for 
review, and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the 
cardiovascular system found to be present 
should be diagnosed.  The examiner should 
provide an opinion as to whether it is 
more likely than not, at least as likely 
as not, or less likely than not that any 
current heart murmur and/or heart disease 
had its origin in service or is in any 
way related to the Veteran's active 
service.  The examiner is asked to 
comment on the meaning, if any, of heart 
sounds or holosystolic murmur at the 
aortic area at the time of enlistment 
examination in the Marine Corps Reserves 
in November 1962.  Any opinion expressed 
should be supported by a complete 
rationale.  If the examiner is unable to 
provide the requested opinion without 
resort to speculation, it should be so 
stated and he or she must discuss why 
such an opinion is not possible.  

5.  Then, the case and the issues on 
appeal should be readjudicated.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded the appropriate time period 
within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



